Citation Nr: 0945320	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
left knee internal derangement, status post left knee 
replacement.

2.  Entitlement to an evaluation greater than 20 percent for 
left lower extremity deep vein thrombosis.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals on 
appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for left 
lower extremity deep vein thrombosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Left knee internal derangement, status post knee replacement 
is manifested by chronic residuals including severe painful 
motion and chronic weakness of the left knee. 





CONCLUSION OF LAW

The criteria for a 60 percent rating for left knee internal 
derangement, status post left knee replacement have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the Veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the Veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 





A.  Duty to Notify

In a March 2009 letter, the RO notified the veteran of the 
evidence required to substantiate the claim of entitlement to 
an increased rating for internal derangement of the left 
knee.  This letter explained VA's duty to assist the Veteran 
with the development of his claim and informed the Veteran 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the Veteran in obtaining.  The 
Veteran was advised of the evidence necessary to establish a 
disability rating and effective date.
 
The March 2009 VCAA was provided after the initial 
unfavorable rating decision and therefore did not satisfy the 
timing requirements outlined in Pelegrini.  However, if VCAA 
notice is provided after the initial rating decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  444 F.3d 1328 (Fed. Cir. 2006).  Here, following 
the March 2009 VCAA notice letter, the claims were 
readjudicated in a July 2009 Supplemental Statement of the 
Case (SSOC).  Thus, any timing defect was cured.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist 

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The relevant VA 
and private medical records were obtained and associated with 
the claims file.  The Veteran has been afforded VA 
examinations.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist.  

II.  Analysis 

A.  Legal Criteria - Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2009).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned a 30 percent evaluation for left knee 
internal derangement, status post left knee replacement.  
This disability is rated according to Diagnostic Code 5055.  
Diagnostic Code 5055 pertains to knee replacement 
(prosthesis).  It provides that a minimum rating of 30 
percent is assignable.  With intermediate degrees of residual 
weakness, pain or limitation of motion, impairment of the 
knee should be rated by analogy to Diagnostic Codes 5256, 
5261 or 5262.  A 60 percent rating is assignable with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  A 100 percent rating is assignable 
for one year following implantation of a prosthesis.

The record reflects that the Veteran underwent total left 
knee replacement in May 2005.  Thereafter, a 100 percent 
evaluation was assigned for one year, pursuant to Diagnostic 
Code 5055.  The RO assigned a 30 percent evaluation from July 
1, 2006.  

The Veteran contends that a higher rating is warranted due to 
the pain and functional loss associated with his left knee 
disability.  At the videoconference hearing, the Veteran  
testified that he experiences severe knee pain, weakness and 
swelling of the knee. 
  
Following a careful review of the record, for reasons set 
forth below, the Board finds that the Veteran's left knee 
disability more nearly approximates the criteria for a 60 
percent rating under Diagnostic Code 5055.

The Veteran had a VA examination in March 2005.  The Veteran 
complained of arthritis of the left knee and constant knee 
pain.  On physical examination of the left knee,  the 
examiner noted that Drawer and McMurray's tests were within 
normal limits.  Examination of the knee revealed locking, 
pain and crepitus.  The Veteran had flexion of the knee to 
100 degrees with pain noted at 100 degrees.  Extension of the 
knees was to 10 degrees.  The examiner indicated that the 
range of motion of the left knee was additionally limited by 
pain on repetitive use.  The examiner indicated that the 
range of motion of the left knee was not additionally limited 
by fatigue, weakness, lack of endurance or incoordination.

The Veteran underwent left total knee arthroplasty in May 
2005.

The Veteran had a VA examination in November 2005.  The 
examiner noted that the Veteran underwent left knee total 
replacement with prosthesis in May 2005.  The Veteran 
reported painful motion and weakness of the implanted joint.  
The Veteran's symptoms included swelling and constant pain in 
the knee.  The examiner noted that the functional impairment 
of the left knee included an inability to walk more than one 
block due to constant left knee pain.  

The Veteran had a VA examination in April 2009.  The 
examination report reflects that the Veteran reported pain, 
stiffness, swelling, heat, redness and lack of endurance.  
Upon physical examination of the knee, the examiner noted 
tenderness and guarding of movement.  There was slight 
subluxation.  There was no sign of edema, effusion, weakness, 
redness or heat.  There was no genu recurvatum or locking 
pain.  There was crepitus.  Range of motion testing of the 
left knee revealed flexion of 90 degrees, with pain noted at 
90 degrees.  The Veteran had extension to zero degrees.  The 
examiner indicated that the Veteran had additional limitation 
of joint motion after repetitive use, with weakness and pain 
having the major functional impact.  The examiner indicated 
that the joint function was not limited by fatigue, lack of 
endurance of incoordination.  There was no additional 
limitation in degree.  The anterior and posterior cruciate 
ligaments stability test of the left knee was abnormal, with 
slight instability noted.  The medial and lateral meniscus 
test was within normal limits.

The VA examination reports establish that the Veteran's 
service-connected left knee disability is manifested by pain 
and weakness and by functional impairment, including 
limitation of motion, pain, guarding and difficulty walking.  
Given these findings, the Board concludes that the criteria 
for a 60 percent evaluation under Diagnostic Code 5055 have 
been met.  Accordingly, a 60 percent rating is granted for 
left knee internal derangement, status post left knee 
replacement.

The Board has also considered whether referral for an 
extraschedular rating is appropriate. However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's left knee disability. 
There is no evidence that this disability, alone, cause 
marked interference with employment (beyond that contemplated 
in the evaluation assigned) or necessitates frequent periods 
of hospitalization.  Accordingly, the Veteran's claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent rating is granted for left knee internal 
derangement, status post knee replacement, subject to 
regulations governing the payment of monetary benefits.

REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim of entitlement to an evaluation 
greater than 20 percent for left lower extremity deep vein 
thrombosis.

The rating criteria governing peripheral vascular disease are 
contained in Diagnostic Code 38 C.F.R. § 4.104, DC 7114, 
which addresses arteriosclerosis obliterans.  Under 
Diagnostic Code 7114, a 20 percent rating is assignable for 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/ brachial index of 0.9 or less.  
Claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less warrant a 40 percent rating.  A 60 percent rating 
requires claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  Id.  A 100 percent rating is warranted for ischemic 
limb pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.

The Veteran had a VA examination in April 2009.  The 
examination did not include findings necessary to evaluate 
the Veteran's disability under Diagnostic Code 7114.  
Specifically, the examination report did not indicate whether 
the Veteran's disability results in claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less.    

In light of the foregoing, the Board finds that a new VA 
examination is necessary in order to determine the proper 
rating for peripheral vascular disease.  On remand, the 
Veteran should be afforded a new VA examination that includes 
any studies necessary to evaluate his disability according to 
Diagnostic Code 7114.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected left lower extremity 
peripheral vascular disease. All necessary 
tests and studies should be performed, to 
include the appropriate test(s) needed to 
determine whether there is claudication on 
walking between 25 and 100 yards on a 
level grade at 2 miles per hour, and; 
trophic changes (thin skin, absence of 
hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less.  

2.  Following the requested development, 
the Veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


